United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE INTERIOR, GEORGE
WASHINGTON MEMORIAL PARK,
McLean, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0912
Issued: January 23, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On March 20, 2017 appellant filed a timely application for review from a September 20,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. The Board docketed the appeal as No. 17-0912.
On July 30, 2011 appellant, then a 30-year-old park ranger, sustained a tibia/fibula
fracture of the right leg and ankle when she slipped on a rock next to the Potomac River while
trying to remove a visitor from an off-limit location. She stopped work on July 31, 2011.
OWCP accepted the claim for closed fracture of the medial malleolus of the right ankle and
authorized right ankle surgery which was performed on January 16, 2012. On October 15, 2015
appellant filed a claim for a schedule award (Form CA-7). She did not submit any additional
evidence. In a January 14, 2016 decision, OWCP denied appellant’s claim for a schedule award
as the evidence of record was insufficient to establish any permanent impairment to a scheduled
member or function of the body.
On April 7, 2016 OWCP received an October 27, 2015 report from Richard A. Banton, a
physical therapist, who diagnosed bilateral malleolar fractures and referenced a functional
capacity evaluation addendum. In an appeal request form received September 12, 2016,
appellant requested reconsideration. In a September 20, 2016 decision, OWCP denied further

merit review of the claim. It found that her request for reconsideration neither raised substantive
legal questions nor included new and relevant evidence.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Section 8124(a) of the Federal Employees’ Compensation Act provides that OWCP
shall determine and make a finding of fact and make an award for or against payment of
compensation.1 Its regulations also state that the decision shall contain findings of fact and a
statement of reasons.2 The reasoning behind OWCP’s evaluation should be clear enough for the
reader to understand the precise defect of the claim.3
In its September 20, 2016 decision, OWCP did not discharge its responsibility to provide
appellant a statement explaining the disposition so that she could understand the basis for the
decision as well as the precise defect. The Board notes that OWCP denied appellant’s
September 12, 2016 request for reconsideration because it failed to raise substantive legal
questions or include new and relevant evidence, but OWCP failed to provide any discussion of
the evidence she submitted in support of her reconsideration request or to explain how the
evidence was insufficient to warrant a merit review of her claim.
Accordingly, the case must be returned to OWCP for a proper decision which includes
findings of fact and a clear and precise statement regarding appellant’s request for
reconsideration of the denial of her claim for a schedule award or why she is not entitled to
further reconsideration. Following this and such further development as OWCP deems
necessary, it shall issue an appropriate decision.

1

5 U.S.C. § 8124(a); see Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

2
20 C.F.R. § 10.126; see also O.R., 59 ECAB 432 (2008); Teresa A. Ripley, 56 ECAB 528 (2005); M.L., Docket
No. 09-0956 (issued April 15, 2010).
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013). See
also Federal (FECA) Procedure Manual, id. at Reconsiderations, Chapter 2.1600.7(b) (October 2011) (if the
evidence submitted is not sufficient to require a merit review, OWCP should issue a decision which discusses the
evidence submitted, or lack thereof, and explicitly state the basis for the finding of insufficiency).

2

IT IS HEREBY ORDERED THAT the September 20, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.4
Issued: January 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

4
Colleen Duffy Kiko, Judge, participated in the preparation of this order, but was no longer a member of the
Board effective December 11, 2017.

3

